Name: Council Regulation (EEC) No 848/87 of 23 March 1987 increasing the Community tariff quota opened by Regulation (EEC) No 3741/86 for certain plywoods of coniferous species, falling within heading No ex 44.15 of the Common Customs Tariff (1987)
 Type: Regulation
 Subject Matter: wood industry
 Date Published: nan

 26. 3 . 87 Official Journal of the European Communities No L 82/3 COUNCIL REGULATION (EEC) No 848/87 of 23 March 1987 increasing the Community tariff quota opened by Regulation (EEC) No 3741/86 for certain plywoods of coniferous species, falling within heading No ex 44.15 of the Common Customs Tariff (1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, under the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GAIT Article XXIV.6, as approved by the Council Decision of 30 January 1987, the Community undertook, for the period 1987 to 1990, to increase annually by 50 000 m3 the volume of the Community tariff quota for certain plywood of coniferous species falling within heading No ex 44.15 of the Common Customs Tariff ; whereas, there ­ fore, the Community tariff quota opened by Regulation (EEC) No 3741 /86 (') for these products should be increased by the aforesaid amount in 1987 ; whereas, in order to safeguard the Community character of the quota in question, the whole volume of the proposed increase should be allocated to the Community reserve, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 3741 /86 for certain plywoods of coniferous species, falling within heading No ex 44.15 of the Common Customs Tariff, is hereby increased from 600 000 to 650 000 m3. Article 2 The additional volume referred to in Article 1 , amounting to 50 000 m3, shall be allocated to the reserve . The reserve provided for in Article 2 (3) of Regulation (EEC) No 3741 /86 is thus increased from 10 000 to 60 000 m3. Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 18 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1987. For the Council The President H. DE CROO (  ) OJ No L 353, 13 . 12. 1986, p. 7.